Exhibit 10.1

EXECUTION VERSION    

 

 

 

AMENDED AND RESTATED GUARANTEE AGREEMENT

made by

THE SUBSIDIARIES OF CONSTELLATION BRANDS, INC. FROM TIME TO TIME PARTY HERETO

and

CONSTELLATION BRANDS, INC.

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of July 14, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     SECTION 1.      DEFINED TERMS   

1.1

  Definitions      2  

1.2

  Other Definitional Provisions      3     SECTION 2.      GUARANTEE   

2.1

  Guarantees      3  

2.2

  Right of Contribution      4  

2.3

  No Subrogation      4  

2.4

  Amendments, etc., with Respect to the Obligations      5  

2.5

  Guarantees Absolute and Unconditional      5  

2.6

  Reinstatement      6  

2.7

  Payments      7  

2.8

  Keepwell      7     SECTION 3.      REPRESENTATIONS AND WARRANTIES     
SECTION 4.      MISCELLANEOUS   

4.1

  Amendments in Writing      8  

4.2

  Notices      8  

4.3

  No Waiver by Course of Conduct; Cumulative Remedies; Enforcement      8  

4.4

  Successors and Assigns      8  

4.5

  Set-Off      9  

4.6

  Counterparts      9  

4.7

  Severability      9  

4.8

  Section Headings      9  

4.9

  Integration      9  

4.10

  GOVERNING LAW      9  

4.11

  Submission To Jurisdiction; Waivers      9  

4.12

  Acknowledgements      10  

4.13

  Additional Guarantors      10  

4.14

  Releases      10  

4.15

  Consent and Reaffirmation      11  

4.16

  WAIVER OF JURY TRIAL      11  

4.17

  Termination of Guarantee      11  

4.18

  Effect of Restatement      11  

 

-i-



--------------------------------------------------------------------------------

         Page   ANNEXES     

Annex 1

  Joinder Agreement   

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

AMENDED AND RESTATED GUARANTEE AGREEMENT, dated as of July 14, 2017, made by
each of the signatories identified on the signature pages hereto under the
heading “Guarantors” (collectively, and together with any other entity that may
become a party hereto as provided herein, the “Guarantors”), in favor of BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Sixth Amended and Restated Credit
Agreement, dated as of July 14, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CONSTELLATION BRANDS, INC. (the “Company”), CIH INTERNATIONAL S.À R.L., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg, having its registered office at 26,
Boulevard Royal, L-2449 Luxembourg and registered with the Luxembourg trade and
companies register under number B 176.850 (the “Original European Borrower”), CB
INTERNATIONAL FINANCE S.À R.L., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of Luxembourg, having its
registered office at 26, Boulevard Royal, L-2449 Luxembourg and registered with
the Luxembourg trade and companies register under number B 93.303 (the
“Additional European Borrower” and, together with the Company and the Original
European Borrower, the “Borrowers”), certain other parties thereto, the Lenders
and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Guarantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;

WHEREAS, the Subsidiary Guarantors on the date hereof have previously entered
into a Guarantee Agreement, dated as of May 3, 2012, as amended by the Amended
and Restated Guarantee Agreement, dated as of June 7, 2013 (the “Existing
Guarantee Agreement”) and the parties hereto wish to amend and restate the
Guarantee Agreement on terms set forth herein; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Agreement
to the Administrative Agent;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrowers thereunder, each Guarantor hereby agrees
with the Administrative Agent:

SECTION 1.

DEFINED TERMS

1.1      Definitions.

(a)      Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

(b)      The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

“Guarantors”: the collective reference to each Guarantor.

“Hedging and Cash Management Obligations” means all Indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and other monetary obligations of any of the Loan
Parties or Subsidiaries to any Cash Management Bank and any Hedge Bank existing
on the Original Closing Date or arising thereafter (direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured) arising or incurred under any Hedge
Agreement or Cash Management Obligation, in each case whether now existing or
hereafter arising, whether all such obligations arise or accrue before or after
the commencement of any bankruptcy, insolvency or receivership proceedings (and
whether or not such claims, interest, costs, expenses or fees are allowed or
allowable in any such proceeding (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to any Loan Party, would have
accrued on any Hedging and Cash Management Obligations, whether or not a claim
is allowed against such Loan Party for such interest or fees in the related
bankruptcy proceeding)); provided that (i) obligations of the Loan Parties or
Subsidiaries under any Swap Agreement and any Cash Management Obligations shall
be guaranteed pursuant to this Agreement only to the extent that, and for so
long as, the other Obligations are so guaranteed, (ii) any release of Guarantors
effected in the manner permitted by the Credit Agreement shall not require the
consent of holders of obligations under Swap Agreements or holders of Cash
Management Obligations and (iii) the “Hedging and Cash Management Obligations”
with respect to any Guarantor shall exclude any Excluded Swap Obligations of
such Guarantor.

“Parent Guarantor” means the Company.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant”

 

-2-



--------------------------------------------------------------------------------

under the Commodity Exchange Act and can cause another person to qualify as an
“eligible contract participant” at such time under §1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.8 hereof).

“Subsidiary Guarantor” means each Guarantor other than the Parent Guarantor.

1.2      Other Definitional Provisions.

(a)      The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

(b)      The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

SECTION 2.

GUARANTEE

2.1      Guarantees.

(a)      (i) Each of the Subsidiary Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Administrative Agent, the Issuing Banks, the Lenders, any
Hedge Bank and any Cash Management Bank the prompt and complete payment and
performance of the Obligations and (ii) the Parent Guarantor hereby
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Administrative Agent, the Issuing Banks, the Lenders, any
Hedge Bank and Cash Management Bank the prompt and complete payment and
performance of the European Obligations and the Hedging and Cash Management
Obligations of any Subsidiary to any Hedge Bank or Cash Management Bank.

(b)      Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Loan Documents in respect of the Obligations, shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).

(c)      Each Guarantor agrees that the Obligations, may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantees contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent, any Hedge Bank, any Cash
Management Bank or any other Lender hereunder.

(d)      Each Guarantor’s guarantees contained in this Section 2 shall remain in
full force and effect until all the Obligations (other than contingent
indemnification and contingent expense

 

-3-



--------------------------------------------------------------------------------

reimbursement obligations, Obligations in respect of Hedge Agreements and Cash
Management Obligations) of each Guarantor under the guarantees contained in this
Section 2 shall have been satisfied by payment in full, the Commitments have
been terminated and either no Letter of Credit shall be outstanding or each
outstanding Letter of Credit has been cash collateralized so that it is fully
secured to the reasonable satisfaction of the Administrative Agent,
notwithstanding that from time to time during the term of the Credit Agreement
any Loan Party may be free from any of the Obligations.

(e)      Except as provided in Section 4.14, (i) no payment made by any of the
Subsidiary Guarantors, any other guarantor or any other Person or received or
collected by the Administrative Agent, any Hedge Bank, any Cash Management Bank
or any Lender from any of the Subsidiary Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Subsidiary Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Subsidiary Guarantor in respect of the Obligations or any payment received or
collected from such Subsidiary Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Subsidiary
Guarantor hereunder until the Obligations are paid in full, the Commitments have
been terminated, and either no Letters of Credit shall be outstanding or each
outstanding Letter of Credit has been cash collateralized so that it is fully
secured to the reasonable satisfaction of the Administrative Agent and (ii) no
payment made by the Parent Guarantor, any other guarantor or any other Person or
received or collected by the Administrative Agent, any Hedge Bank, any Cash
Management Bank or any Lender from the Parent Guarantor, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the European Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability the Parent Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by the
Parent Guarantor in respect of the European Obligations or any payment received
or collected from the Parent Guarantor in respect of the European Obligations),
remain liable for the European Obligations up to the maximum liability of the
Parent Guarantor hereunder until the European Obligations are paid in full.

2.2      Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Subsidiary Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Subsidiary Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Guarantor to the Administrative Agent, any
Hedge Bank, any Cash Management Bank and the Lenders, and each Guarantor shall
remain liable to the Administrative Agent, any Hedge Bank, any Cash Management
Bank and the Lenders for the full amount guaranteed by such Guarantor hereunder.

2.3      No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender, no Guarantor shall seek to

 

-4-



--------------------------------------------------------------------------------

enforce any right of subrogation in respect of any of the rights of the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender against any Guarantor or guarantee or right of offset held by the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender for the payment of the Obligations, nor shall any Guarantor seek any
contribution or reimbursement from any other Guarantor in respect of payments
made by such Guarantor hereunder, until all amounts owing to the Administrative
Agent, any Hedge Bank, any Cash Management Bank and the other Lenders by the
Loan Parties on account of the Obligations are paid in full, either no Letter of
Credit shall be outstanding or each outstanding Letter of Credit has been cash
collateralized so that it is fully secured to the reasonable satisfaction of the
Administrative Agent and the Commitments are terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Administrative Agent, any Hedge Bank, any
Cash Management Bank and the other Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Obligations , whether matured or unmatured, in such order as
the Administrative Agent may determine. For the avoidance of doubt, nothing in
the foregoing agreement by the Guarantors shall operate as a waiver of any
subrogation rights.

2.4      Amendments, etc., with Respect to the Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Obligations made by the Administrative Agent, any
Hedge Bank, any Cash Management Bank or any other Lender may be rescinded by the
Administrative Agent, such Hedge Bank, such Cash Management Bank or such Lender
and any of the Obligations continued, and the Obligations, or the liability of
any other Person upon or for any part thereof, or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent, any Hedge Bank, any Cash
Management Bank or any other Lender, and the Credit Agreement and the other Loan
Documents, any other documents executed and delivered in connection therewith,
any Swap Agreement and any agreement giving rise to Cash Management Obligations
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be, or, solely in the case of any Swap Agreement or any agreement giving
rise to Cash Management Obligations, the applicable Hedge Bank or Cash
Management Bank) may deem reasonably advisable from time to time, and any
guarantee or right of offset at any time held by the Administrative Agent, any
Hedge Bank, any Cash Management Bank or any other Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Hedge Bank, Cash Management Bank or other Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for the guarantees contained
in this Section 2 or any property subject thereto.

2.5      Guarantees Absolute and Unconditional. To the fullest extent permitted
by applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual

 

-5-



--------------------------------------------------------------------------------

of any of the Obligations and notice of or proof of reliance by the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender upon the guarantees contained in this Section 2 or acceptance of the
guarantees contained in this Section 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantees contained in this
Section 2; and all dealings between the Borrowers and the Guarantors, on the one
hand, and the Administrative Agent, any Hedge Bank, any Cash Management Bank and
the other Lenders, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantees contained in this
Section 2. To the fullest extent permitted by applicable law, each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantees contained in this
Section 2, to the fullest extent permitted by applicable law, shall be construed
as a continuing, absolute and unconditional guarantee of payment without regard
to (a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Obligations therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent, any Hedge Bank, any Cash Management Bank or any other Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrowers or any other Person against the Administrative Agent, any Hedge Bank,
any Cash Management Bank or any other Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of such Guarantor under the guarantees contained in this Section 2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Guarantor
or any other Person or against any guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent, any
Hedge Bank, any Cash Management Bank or any other Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any other Guarantor or any other Person or to realize upon any such guarantee or
to exercise any such right of offset, or any release of any other Guarantor or
any other Person or any such guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

2.6      Reinstatement. The guarantees contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations (or with respect to the
guarantee of the Parent Guarantor contained in this Section 2, the European
Obligations) is rescinded or must otherwise be restored or returned by the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

-6-



--------------------------------------------------------------------------------

2.7      Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid in Dollars to the Administrative Agent without set-off or counterclaim
at the Administrative Agent’s Office.

2.8      Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the time
of the guarantee hereunder by any Specified Guarantor, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor with respect to such Swap Obligation as may
be needed by such Specified Guarantor from time to time to honor all of its
obligations under its guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 2.8 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Guarantor for
all purposes of the Commodity Exchange Act.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Administrative
Agent and each Lender that:

(a)      it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform its obligations under this Agreement, and all necessary authority has
been obtained;

(b)      this Agreement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms;

(c)      the making and performance of this Agreement does not and will not
violate the provisions of any applicable law, regulation or order, and does not
and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected, except to
the extent that such violation or default could not reasonably be expected to
have a Material Adverse Effect; and

(d)      all consents, approvals, licenses and authorizations of, and filings
and registrations with, any governmental authority required under applicable law
and regulations for the making and performance of this Agreement have been
obtained or made and are in full force and

 

-7-



--------------------------------------------------------------------------------

effect, except where the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

SECTION 4.

MISCELLANEOUS

4.1      Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.02 of the Credit Agreement.

4.2      Notices. All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 9.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantors shall be addressed to such
Guarantor c/o Constellation Brands, Inc. at its address provided in Section 9.01
of the Credit Agreement.

4.3      No Waiver by Course of Conduct; Cumulative Remedies; Enforcement.

(a)      Neither the Administrative Agent nor any Hedge Bank, any Cash
Management Bank or any Lender shall by any act (except by a written instrument
pursuant to Section 4.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Administrative Agent, any Hedge Bank, any Cash Management Bank or
any other Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent,
any Hedge Bank, any Cash Management Bank or any other Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent, such Hedge Bank, such Cash
Management Bank or such other Lender would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

(b)      By its acceptance of the benefits of this Agreement, each Hedge Bank,
Cash Management Bank and Lender agrees that this Agreement may be enforced only
by the Administrative Agent and that no Hedge Bank, Cash Management Bank or
Lender shall have any right individually to enforce or seek to enforce this
Agreement.

4.4      Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent, any Hedge Bank, any Cash Management Bank and the Lenders
and their permitted successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement except as permitted by the Credit Agreement.

 

-8-



--------------------------------------------------------------------------------

4.5      Set-Off. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final and
in whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Guarantor against any of and all the Obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

4.6      Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

4.7      Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8      Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

4.9      Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

4.10     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.11     Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably
and unconditionally:

(a)      submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

-9-



--------------------------------------------------------------------------------

(b)      consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)      agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 4.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)      agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)      waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

4.12     Acknowledgements. Each Guarantor hereby acknowledges that:

(a)      it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

(b)      neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(c)      no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

4.13     Additional Guarantors. Each Subsidiary of the Company that is required
to become a party to this Agreement pursuant to Section 5.09 of the Credit
Agreement shall become a Guarantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Joinder Agreement in the form of
Annex 1 hereto.

4.14     Releases.

(a)       At such time as the Loans, the amounts owed to any Issuing Bank in
respect of Letter of Credit and the other Obligations (other than contingent
indemnification and contingent expense reimbursement obligations, Obligations in
respect of Hedge Agreements and Cash Management Obligations) shall have been
paid in full, the Commitments have been terminated and either no Letters of
Credit shall be outstanding or each outstanding Letter of Credit has been cash
collateralized so that it is fully secured to the reasonable satisfaction of the
Administrative Agent, this Agreement and all obligations (other than those
expressly stated to survive such

 

-10-



--------------------------------------------------------------------------------

termination) of the Administrative Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party; provided that the Parent Guarantor’s obligations hereunder (other
than those expressly stated to survive such termination) shall terminate upon
the repayment in full of the European Obligations.

(b)       Any Subsidiary Guarantor shall be automatically released from its
obligations under the circumstances provided in clause (h) of Article VIII of
the Credit Agreement.

4.15     Consent and Reaffirmation. Each Guarantor hereby consents to the
execution, delivery and performance of the Credit Agreement and agrees that each
reference to the Original Credit Agreement in the Loan Documents shall, on and
after the date hereof, be deemed to be a reference to the Credit Agreement. Each
Guarantor hereby acknowledges and agrees that, after giving effect to the Credit
Agreement, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Credit Agreement, are reaffirmed, and remain in full force and
effect.

4.16     WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

4.17     Termination of Guarantee. The Administrative Agent hereby acknowledges,
without recourse to or warranty by it of any kind, that as of the date hereof,
(i) the Guarantee by the entities listed on Schedule I hereto pursuant to the
Existing Guarantee Agreement will be automatically discharged and released, and
the entities listed on Schedule I hereto will be automatically released from all
its obligations under the Existing Guarantee Agreement, in accordance with the
Credit Agreement, and (ii) the entities listed on Schedule I hereto will each
cease to be a Guarantor under the Credit Agreement and the other Loan Documents
and will cease to have rights of a Guarantor thereunder; provided that each of
the entities listed on Schedule I hereto releases the Administrative Agent, any
Hedge Bank, any Cash Management Bank and the Lenders from any and all
obligations owing under or in connection with the Credit Agreement and the other
Loan Documents and releases the Administrative Agent, any Hedge Bank, any Cash
Management Bank and the Lenders and each of their affiliates and each of their
respective agents, officers, directors and employees from any and all claims,
liabilities, damages, costs and expenses now existing or hereafter arising out
of or in connection with the Credit Agreement and the other Loan Documents.
Except as otherwise expressly set forth herein, the release pursuant to this
paragraph does not release any Guarantee in respect of the Borrower or any
Guarantor (other than the entities listed on Schedule I hereto).

4.18     Effect of Restatement. This Agreement amends and restates the Existing
Guarantee Agreement in its entirety and supersedes the Existing Guarantee
Agreement in all respects.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:       /s/ Liliana Claar  
Name:  Liliana Claar   Title:    Vice President

 

GUARANTORS: CONSTELLATION BRANDS SMO, LLC

CONSTELLATION BRANDS U.S. OPERATIONS, INC.

CONSTELLATION SERVICES LLC CROWN IMPORTS LLC     By:       /s/ Oksana S.
Dominach     Name:      Oksana S. Dominach     Title:        Vice President and
Treasurer HOME BREW MART, INC.     By:       /s/ Oksana S. Dominach
    Name:      Oksana S. Dominach

    Title:        Vice President and Assistant

                     Treasurer



--------------------------------------------------------------------------------

CONSTELLATION BRANDS, INC., as Parent Guarantor By:   /s/ Oksana S. Dominach
Name:   Oksana S. Dominach Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

Schedule 1

ALCOFI INC.

Constellation Beers Ltd.

Constellation Brands Beach Holdings, Inc.

Constellation Leasing, LLC

Constellation Marketing Services, Inc.

Constellation Trading Company, Inc.

Franciscan Vineyards, Inc.

Robert Mondavi Investments

The Hogue Cellars, Ltd.



--------------------------------------------------------------------------------

[FORM OF JOINDER AGREEMENT]

Annex 1 to

Guarantee Agreement

JOINDER AGREEMENT, dated as of                     , 201_, made by
                                    (the “Additional Guarantor”), in favor of
BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for any Hedge Bank, any Cash Management Bank and the
Lenders. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Guarantee Agreement (as defined below).

W I T N E S S E T H :

WHEREAS, CONSTELLATION BRANDS, INC. (the “Company”), certain other parties
thereto, the Lenders and the Administrative Agent have entered into a Sixth
Amended and Restated Credit Agreement, dated as of July 14, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrowers and the
Guarantors (other than the Additional Guarantor), as applicable, have entered
into the Amended and Restated Guarantee Agreement, dated as of July 14, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”) in favor of the Administrative Agent for the ratable benefit of any
Hedge Bank, any Cash Management Bank and the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1.         Guarantee Agreement. By executing and delivering this Joinder
Agreement, the Additional Guarantor, as provided in Section 4.13 of the
Guarantee Agreement, hereby becomes a party to the Guarantee Agreement as a
Subsidiary Guarantor thereunder with the same force and effect as if originally
named therein as a Subsidiary Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Subsidiary Guarantor thereunder. The Additional Guarantor hereby represents and
warrants that each of the representations and warranties contained in Section 3
of the Guarantee Agreement is true and correct in all material respects on and
as the date hereof (after giving effect to this Joinder Agreement) as if made on
and as of such date (unless stated to relate to a specific earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such earlier date).



--------------------------------------------------------------------------------

2.        Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:       Name:   Title:

 

-2-